                




             Matthew Borden, admitted pro hac vice
             borden@braunhagey.com
             J. Noah Hagey, admitted pro hac vice
             hagey@braunhagey.com
             Athul K. Acharya, OSB No. 152436
             acharya@braunhagey.com
             Gunnar K. Martz, admitted pro hac vice
             martz@braunhagey.com
             BRAUNHAGEY & BORDEN LLP
             351 California Street, Tenth Floor
             San Francisco, CA 94104
             Telephone: (415) 599-0210
             Kelly K. Simon, OSB No. 154213
             ksimon@aclu-or.org
             AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
             P.O. Box 40585
             Portland, OR 97240
             Telephone: (503) 227-6928
             Attorneys for Plaintiffs


                                              UNITED STATES DISTRICT COURT

                                                      DISTRICT OF OREGON

                                                       PORTLAND DIVISION

             INDEX NEWSPAPERS LLC, a Washington                 Case No. 3:20-cv-1035-SI
             limited-liability company, dba PORTLAND
             MERCURY; DOUG BROWN; BRIAN
             CONLEY; SAM GEHRKE; MATHIEU                        DECLARATION OF REBECCA ELLIS
             LEWIS-ROLLAND; KAT MAHONEY;                        REGARDING EVENTS OF JULY 23-24,
             SERGIO OLMOS; JOHN RUDOFF;                         2020
             ALEX MILAN TRACY; TUCK
             WOODSTOCK; JUSTIN YAU; and those
             similarly situated,
                              Plaintiffs,
                      v.
             CITY OF PORTLAND, a municipal
             corporation; JOHN DOES 1-60, officers of
             Portland Police Bureau and other agencies
             working in concert; U.S. DEPARTMENT OF
             HOMELAND SECURITY; and U.S.
             MARSHALS SERVICE,
                              Defendants.


             PAGE 1         DECLARATION OF REBECCA ELLIS RE: JULY 23-24, 2020
                




                      I, Rebecca Ellis, declare:

                      1.      I am an Oregon resident who lives in the City of Portland. I am a staff reporter for

             OPB, and have been employed in that position for about a year. Before that, I was at NPR. I have

             attended the protests in Portland for the purpose of observing and reporting on them. If called as

             a witness, I could and would testify competently to the facts below.

                      2.      When I report on the protests, I wear my press pass issued by OPB. It has my

             name, my photograph, and the OPB logo.

                      3.      I attended the protests on the night of July 23, 2020, and into the morning of July

             24, 2020, to report for OPB. Around 1:30 a.m., I saw a number of federal agents exit the Hatfield

             Courthouse and begin walking up SW Main Street. I saw 3-4 members of the press in the

             crosswalk on the east side of SW 3rd Avenue across SW Main., so I joined them and filmed the

             federal agents as they approached.

                      4.      All of a sudden, a federal agent fired a munition directly at me, hitting me in the

             hand. A video I took accurately depicting this event can be viewed here:

             https://twitter.com/Rjaellis/status/1286578718693978113. I also suffered a singe burn on my

             arm.

                      5.      Around ten minutes later, I was on SW Salmon Street, with a number of other

             members of the press. Despite the TRO permitting press to remain and report after the issuance

             of a dispersal order, federal agents forced me and my colleagues to exit the area and prevented us

             from reporting. One agent shouted in our faces “MOVE, MOVE,” and “WALK FASTER!”

             Another agent, next to him, kept pace holding his gun. These two agents together prevented me

             and my colleagues from reporting on what was going on behind them. A video I took accurately

             depicting these events can be viewed here:

             https://twitter.com/Rjaellis/status/1286581690626748416.

                      6.      Federal agents prevented me from doing my job twice on the night of July 23-24.

             I intend to continue covering the protests, but I am fearful for my safety.




             PAGE 2         DECLARATION OF REBECCA ELLIS RE: JULY 23-24, 2020
                




                      I declare under penalty of perjury under the laws of United States of America that the

             foregoing is true and correct.

             Dated: July 26, 2020                                  _______________________________
                                                                         Rebecca Ellis




             PAGE 3         DECLARATION OF REBECCA ELLIS RE: JULY 23-24, 2020
